UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

~ cima mac 25 meer rerunneanmens x
UNITED STATES OF AMERICA
-againeat-~ : ORDER
Testa Brow (10) 16-CR-212- L0(LAK)
Docket #
TPES SESS a A aa AA wg map ae lm x
Fion. Lewis A. Kaplan DISTRICT JUDGE:

 

Judge's Name

The C.J.A. attomey assigned to this case

Daniel S$. Parker ; .
is hereby ordered substituted

 

Attorney's Name

and the representation of the defendant in the above captioned

Xavier Donaldson; in regards to the pending violation of supervised

Matter is assigned to
Tetease

release against the defendant.
Attorney's Name

ba 7d.
UNITED STATES DISTR RICT JUDGE
Hon. Lewis A. Kaplan

Dated: New York, New York

July , 2021

 

 
